Title: Parabole Contre La Persécution, [after February 1780]
From: Franklin, Benjamin
To: 


Franklin had never intended that his pseudo-chapter of Genesis (1755), later known as “Parable Against Persecution,” be published. The piece, which he had printed on a slip of paper and hidden in his Bible, was a private joke; his now-legendary recitations were a harmless hoax meant to provoke and amuse the company. When friends requested copies of the “chapter,” he most often refused; only on rare occasions did he reluctantly oblige them, as a special favor. Some of these friends, however, betrayed his desire for secrecy; two of the four copies that Franklin is known to have given out in England found their way into print, one of them in the London Chronicle where both the author and the game were exposed. Franklin’s general reputation as a wit was enhanced, but he was thereafter deprived of his private amusement.
Deprived, that is, until he came to France and found himself surrounded by men and women both hungry for diversion and eager to help him with his French. Franklin may have realized that reciting the bogus passage to a Catholic audience might not be as effective a parlor game as it had been in Protestant company. Yet he might have guessed that the friends who had been helping him with his language skills would be amused by the piece as another translation exercise.
At the beginning of 1779, Franklin sent to Jonathan Williams, Jr., for copies of “the Chapter.” He then set about rendering it in French, enlisting the help of the abbé de La Roche and others, beginning a process that would continue for more than a year.
Five successive manuscript versions of the translation are extant: four drafts by Franklin, and a copy of the third draft made by L’Air de Lamotte, who joined his household as secretary in February, 1780. All five are entitled “Chapter XXV.” With each successive effort, attempts were made to eliminate grammatical errors and improve the style. The first draft is entirely in Franklin’s hand: it is a clumsy, literal translation with numerous deletions and interlined corrections. The second manuscript is a clean copy of the first which was submitted to La Roche; the abbé returned it with grammar corrections interlined. Franklin endorsed it, “Exercise No 7 Abraham corrigé.” He then copied out the corrected text in a neat, double-column format, and resubmitted it for La Roche’s review. Both La Roche and Franklin made corrections and wording changes on this third draft. The text was then turned over to L’Air de Lamotte, who made a clean copy.
Once the French was correct, Franklin tried to achieve what he believed would be a suitably biblical style. The fourth draft, which differs substantially from the first three, was obviously created after consultation with someone who suggested rewording entire phrases throughout. But even this draft was not final. The chapter would undergo one more major stylistic revision (the manuscript traces of which are now lost) in order to produce the bagatelle which Franklin printed at Passy, the text “a l’imitation du langage de l’Ecriture” presented below.
It is not clear that the printed version is in all respects an improvement over the language of the fourth draft. Certain phrases seem more elegant, while others appear to be clumsier. In any event, Franklin’s private little joke had certainly changed function as it changed cultures. In France, its value lay in its linguistic challenge. And unlike in England, when Franklin had deliberately kept his copy hidden from view, in Passy his translation was beautifully printed for distribution to his closest friends.
By the time Franklin typeset this bagatelle, Benjamin Vaughan’s edition of Political, Miscellaneous, and Philosophical Pieces had already been published. Vaughan included an unauthorized version of the original piece, in which he introduced the name “Parable Against Persecution.” Franklin, while he did not approve of the text Vaughan had used, must not have objected to the title: he appropriated it for his own use. He ended up printing “Chapter XXV” under the heading, “Parabole Contre la Persécution.”
  

  [after February, 1780]
PARABOLE CONTRE LA PERSECUTION,
A L’IMITATION DU LANGAGE DE L’ECRITURE.

1. Et ensuite il arriva qu’Abraham étoit assis à la porte de sa tente vers le coucher du soleil.
2. Et il apperçut un homme courbé sous le poids des années, venant du désert appuyé sur un bâton.
3. Et Abraham se leva & alla au-devant de cet homme, & lui dit, viens dans ma tente, je t’en prie, & lave tes pieds, & demeure y toute la nuit, & tu te leveras demain du grand matin, & tu continueras ta route.
4. Et l’homme dit, non; car je resterai sous cet arbre.
5. Mais Abraham le pressa tant, qu’il se détourna; & ils arriverent à la tente: Et Abraham fit cuire un pain sans levain, & ils mangerent.
6. Et quand Abraham vit que cet homme ne bénissoit point Dieu, il lui dit; pourquoi n’adores-tu pas le Dieu très-haut créateur du ciel & de la terre?
7. Et l’homme répondit, je n’adore point ton Dieu, & je n’invoque point son nom; parce que je me suis fait un Dieu, qui habite toujours dans ma maison & pourvoit à tous mes besoins.
8. Et le zele d’Abraham s’alluma contre cet homme, & il se leva & se jetta sur lui & le conduisit ainsi en le maltraitant jusqu’au désert.
9. Et au milieu de la nuit Dieu appella Abraham, en disant, Abraham, où est l’étranger?
10. Et Abraham répondit & dit, Seigneur, il ne vous adore point, & il n’invoque pas votre nom; c’est pourquoi que je l’ai chassé de ma présence jusque dans le désert.
11. Et Dieu dit, ne l’ai-je pas souffert cent quatre-vingt-dixhuit ans, & ne l’ai-je pas nourri & habillé malgré sa rebellion contre moi; ne pouvois-tu pas, homme pécheur toi-même, le supporter une seule nuit?

12. Et Abraham dit, que la colere de mon Seigneur ne s’allume pas contre son serviteur. Voilà que j’ai péché devant vous, pardonnez-moi, je vous prie.
13. Et Abraham se leva & courut au désert, & chercha l’homme avec empressement, & le trouva; & il retourna avec lui dans sa tente; & après l’avoir traité avec amitié, il le renvoya le lendemain avec des présens.
14. Et Dieu parla une seconde fois à Abraham & lui dit, parce que tu as péché, j’affligerai ta postérité pendant quatre cents ans dans une terre étrangere:
15. Mais parce que tu t’es repenti, je la délivrerai, & je l’en ferai sortir avec puissance & joie, & avec de grandes richesses.
